Citation Nr: 0825972	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  04-19 632	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for paranoid 
schizophrenia.  

2.  Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had active service from October 1975 to 
April 1976.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In that rating decision, the RO denied service connection for 
paranoid schizophrenia and depression.  The veteran's 
disagreement with that decision led to this appeal.  In 
November 2006, the Board remanded the case for additional 
development, and it is now before the Board for further 
appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking service connection for paranoid 
schizophrenia and depression, which he contends are related 
to his military service.  

Records from Lubbock Regional Mental Health and Mental 
Retardation (Lubbock MHMR) show the veteran sought 
psychiatric treatment there in February 2002 and at that time 
said he first sought treatment in 1975 in the Army.  Records 
from Lubbock MHMR and Sunrise Canyon Hospital dated in 
May 2002 state the veteran was first diagnosed with mental 
illness in 1970 and that he was hospitalized at Ft. Leonard 
Wood in service.  That history was repeated in a VA 
psychiatric evaluation dated in November 1973.  Following 
issuance of the rating decision from which this appeal arises 
and the statement of the case in which it was stated there 
was no evidence of complaint, diagnosis, or treatment of 
mental illness during service and that the veteran had 
reported his condition began in service in 1970 and was 
hospitalized, the veteran, in his substantive appeal, stated 
that this was incorrect information.  He said that he never 
saw mental health care providers prior to joining the 
service.  He said that the first time he saw or was treated 
by a mental health specialist was during basic training at F. 
Leonard Wood, Missouri, when he was treated by a 
psychiatrist.  He said this treatment continued for a matter 
of weeks and should be part of his service records.  

While the case was in remand status, the AMC requested that 
the National Personnel Records Center (NPRC) furnish active 
duty inpatient clinical records for the veteran from 
October 1975 to April 1976 at Ft. Leonard Wood, Missouri.  In 
February 2007, NPRC responded that no records were located.  
Service medical records in the claims file include outpatient 
chronological records of medical care from troop medical 
clinics at the Army hospitals at Ft. Leonard Wood, Missouri, 
(October 1975 to December 1975) and Ft. Sill, Oklahoma, 
(January 1976 to March 1976).  It is the Board's 
understanding that in some instances Mental Health Clinic 
and/or Mental Hygiene Clinic records are filed separately 
from other service medical records.  In order to fully comply 
with the duty to assist, it is the Board's judgment that 
additional action should be taken to obtain and associate 
with the claims file any medical records during the veteran's 
service that pertain to mental health evaluation or 
treatment.  

As to other service records, the Board notes that the AMC has 
obtained and associated with the claims file, the veteran's 
DA Form 2-1.  In view of the veteran's truncated service, 
which was from October 1975 to April 1976, it is the judgment 
of the Board that action should be taken to obtain the 
veteran's complete service personnel and administrative 
records, as they may include records of proceedings or 
possibly evaluation records (there is currently no service 
separation examination included in service medical records in 
the claims file) that could be relevant to the veteran's 
claim of service connection for schizophrenia and depression 
related to service.  

Review of post-service medical records in the claims file 
shows the veteran was first seen at Lubbock MHMR in 
early 2002.  In those records and at the VA psychiatric 
evaluation in November 2003, it was noted that the veteran 
reported he had previously been seen by MHMR in Wichita 
Falls, Texas, for 17 years and had been treated at the crisis 
center in Wichita Falls in 2000.  It was also noted that the 
veteran had received psychiatric care while incarcerated at 
Bill Clements Unit.  The Board has not been able to ascertain 
the veteran's dates of incarceration at the Bill Clements 
Unit, Amarillo, Texas.  Also, although review of the record 
shows that the veteran reported to the Social Security 
Administration (SSA) in  2002 that  he had previously also 
been incarcerated at Beto One Unit, Midway, Texas, and Walls 
Unit, Huntsville, Texas, dates of the veteran's residence at 
those facilities is not contained in the claims file.  The 
record further indicates that in 2004 the veteran was 
sentenced to prison and was at the Byrd Unit, Huntsville, 
Texas, when the AMC made an inquiry in October 2006.  In 
addition, in a letter to VA dated in November 2007, the 
veteran reported his new address was at the McConnell Prison 
Unit, Beeville, Texas.  As each of these prison units may 
have psychiatric records relevant to the veteran's service 
connection claim, action should be taken to attempt to obtain 
them.  This may include, but not be limited to, contacting 
the Texas Department of Criminal Justice to determine the 
veteran's dates of incarceration at the various facilities 
and to obtain any medical records pertaining to psychiatric 
evaluation or treatment that may be available.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file any service department Mental Health 
Clinic records or Mental Hygiene Clinic 
records that may be available for the 
veteran while he was at Ft. Leonard Wood, 
Missouri, from October 1975 - 
December 1975 and while he was at Ft. 
Sill, Oklahoma, from January 1976 - 
April 1976.  

In addition, obtain and associate with 
the claims file complete service 
personnel and administrative records for 
the veteran pertaining to his entire 
period of service from October 1975 to 
April 1976.  This should include, but not 
be limited to, records, reports, letters, 
etc., pertaining to evaluations or 
proceedings that may relate to the reason 
for the veteran's separation from 
service.  

All action to obtain the requested 
records should be documented in the 
claims file.  

2.  Determine whether, with a single 
authorization from the veteran, it is 
possible to request and obtain records of 
all psychiatric evaluation and treatment 
he has received while incarcerated at 
different units within the Texas 
Department of Criminal Justice.  If so, 
contact the veteran and request that 
furnish an appropriate release 
authorization for psychiatric records 
from that organization and take action to 
obtain the requested records.  

If that is not possible, request that the 
veteran identify the dates of his 
incarceration at various units of the 
Texas Department of Criminal Justice, 
including the Bill Clements Unit in 
Amarillo, the Beto One Unit in Midway, 
and the Walls Unit in Huntsville.  With 
release authorization from the veteran 
for records from the Texas Department of 
Criminal Justice, including for each of 
the units identified above as well as the 
Byrd Unit in Huntsville and the McConnell 
Unit in Beeville (pertaining to 
incarceration since 2004), if 
individually necessary, take action to 
obtain and associate with the claims file 
any records of psychiatric evaluation or 
treatment that may be available.  

In addition, contact the veteran and 
request that he identify the years during 
which he received psychiatric evaluation 
or treatment (i.e., when he first sought 
treatment and when he last received 
treatment) at the Mental Health and 
Mental Retardation facility at Wichita 
Falls, Texas.  With release authorization 
from the veteran, obtain and associate 
the identified records with the claims 
file.  If the veteran provides release 
authorization but is unable to identify 
dates of treatment, request records 
dating from 1980 to 2002.  

All action to obtain the requested 
records should be documented in the 
claims file.  

3.  Then, after completion of any 
additional development indicated by the 
state of the record, including a VA 
psychiatric examination with nexus 
opinion if warranted, readjudicate the 
issues of entitlement to service 
connection for paranoid schizophrenia and 
entitlement to service connection for 
depression.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, issue an appropriate 
supplemental statement of the case and 
provide the veteran and his 
representative an opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

